      Case 1:19-cv-10476-PGG-DCF Document 61
                                          59 Filed 09/11/20
                                                   08/14/20 Page 1 of 1




                                                      August 14, 2020

VIA ECF
The Honorable Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Teresa Helm v. Darren K. Indyke and Richard D. Kahn, in their capacities as
               executors of the Estate of Jeffrey Edward Epstein, 19-10476-PGG-DCF


Dear Judge Freeman:
         Pursuant to the Court’s June 15, 2020, Order (ECF No. 52) Plaintiff and Defendants Darren
K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E. Epstein, jointly submit
this status report.
       Plaintiff submitted her claim to the Epstein Victims’ Compensation Program on June 26,
2020, and has actively participated in the program since. Based on communications with the
program’s Administrator, Plaintiff expects to receive an eligibility and/or compensation
determination in the coming weeks.
        To preserve the parties’ resources and in the interests of judicial economy, the parties
respectfully request an extension of forty-five (45) additional days to the current stay of discovery
(and the resolution of any pending motions) in this case.

   The requested extension of the stay                Respectfully submitted,
   is granted.
   Dated: 09/11/2020
                                                      /s/Sigrid S. McCawley
                                                      Sigrid S. McCawley, Esq.
                                                      Boies Schiller Flexner LLP


                                                      /s/Bennet J. Moskowitz
                                                      Bennet J. Moskowitz, Esq.
                                                      Troutman Sanders LLP

cc: Counsel of Record (via ECF)
